In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00161-CR



          HARVEY LUTHER TEEL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 29,136




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Harvey Luther Teel was charged with one count of continuous sexual abuse of a young

child, four counts of aggravated sexual assault of a child, and three counts of indecency with a

child by sexual contact. Each of the four counts of aggravated sexual assault of a child and each

of the three counts of indecency with a child by sexual contact was dismissed by the State. Teel

entered an open plea of guilty to the charge of continuous sexual abuse of a young child and waived

a trial by jury. After receiving his written plea admonishments, stipulation of evidence, and

judicial confession to the crime, the trial court sentenced Teel to forty years’ imprisonment.

       Teel’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

       Counsel mailed Teel copies of the brief, the appellate record, and the motion to withdraw.

Counsel informed Teel of his right to review the record and file a pro se response. Teel filed two

motions for extensions of time in which to file his pro se response, each of which was granted by

this Court. Teel’s pro se response, after the second extension of time was granted, was due May 13,


                                                 2
2015. Teel has not filed a pro se response and has not requested an additional extension of time

in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and reporter’s records, and, taking into consideration Teel’s points of error, we agree

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. at

738.

         We affirm the trial court’s judgment.1




                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             June 17, 2015
Date Decided:               June 26, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing or was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.
                                                             3